DETAILED ACTION
1.	This office action is in response to application 16/614,630 filed on 11/18/2019. The preliminary amendment filed on 11/18/2019 has been entered. Claims 1-8 have been amended and claims 11-14 have been cancelled. Accordingly, Claims1-10 are pending in this office action. 


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190057340 (hereinafter Wang).

	As for claim 1 discloses: Wang discloses: a data tracking unit that tracks data (See paragraph 0022 note the system can use devices to track people via the device); and at least one component that processes data, wherein the data tracking unit includes a distribution history storage unit that stores a distribution history of the data (See paragraph 0065 note historical data can show a distribution history for analysis), and a first hardware processor configured to execute a software code to: a tracking tag used to identify tracking data, data to which the tracking tag is added (See paragraph 0147 note the system discloses attaching tags to objects that can be tracked with geolocation identifiers), to the component, and in the distribution history storage unit, a distribution history of the data to which the tracking tag is added, the component includes a second hardware processor configured to execute a software code to transmit data to which the same tracking tag as a tracking tag added to data received is added (See paragraphs 0147-0149 note the system uses the attached tags to transmit data), to the data tracking unit or another component having the same structure as the at least one component, and the first hardware processor configured to execute a software code to register a result of tracking of data associated with the same tracking tag, as the distribution history of the data, in the distribution history storage unit (See paragraph 0071 note the users download and install software to register  with the tracking system which allows for results to be transmitted to the user or administrator)



	As for claim 3 the rejection of claim 1 is incorporated and further Wang discloses: wherein the first hardware processor configured to execute a software code to transmit first data to which a tracking tag is added, to a component, the second hardware processor configured to execute a software code to update the first data received add the tracking tag to the updated first data and transmit the data to the data tracking unit (See paragraph 0060 note the system continuously updates and transmits data described as tracking), and the first hardware processor configured to execute a software code to generate a distribution history in which the first data transmitted are associated with each other by the same added tracking tag (See paragraphs 0050 note multiple devices can be used to generate the historical data).

	As for claim 4 the rejection of claim 1 is incorporated and further Wang discloses: wherein the first hardware processor configured to execute a software code to transmit first data to which a tracking tag is added to a component, the second hardware processor configured to execute software code to generate second data based on the first data received, add the tracking tag to the generated  second data and transmits the data to the data tracking unit and the first hardware processor configured to execute a software code to generate a distribution history in 

	As for claim 5 the rejection of claim 1 is incorporated and further Wang discloses: wherein the first hardware processor configured to execute a software code to transmit third data to which a first tracking tag is added and fourth data to which a second tracking tag is added to a component, the second hardware processor configured to execute a software code to combine the third data and fourth data received to generate fifth data, add both of the first tracking tag and the second tracking tag to the fifth data as a result of the combination and transmit the data to the data tracking unit and the first hardware processor configured to execute a software code to generate a distribution history in which the third data and the fifth data are associated with each other by the same tracking tag included in the tracking tags added to the fifth data and generate a distribution history in which the fourth data and the fifth data are associated with each other by the same tracking tag included in the tracking tags added to the fifth data (See paragraphs 0050-0060 note multiple devices can be used to generate the historical data and each devices transmits data for that purpose and further note a plurality of devices are discloses in Wang).


	As for claim 6 the rejection of claim 1 is incorporated and further Wang discloses: wherein the first hardware processor configured to execute a software code to transmit data to which a first tracking tag is added and data which has the same contents as the data and to which a second tracking tag is added, to different components, respectively, the second hardware processor of a 

	Claims 7 and 8 is a device claims substantially corresponding to the system of claims 1 and 2 and are thus rejected for the same reasons as set forth in the rejection of claims 1 and 2. 

	Claims 9 and 10 are method claims substantially corresponding to the system of claims 1 and 2 and are thus rejected for the same reasons as set forth in the rejection of claims 1 and 2. 


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 12, 2022